Appeal by employer and its insurance carrier from an *834award of death benefits in favor of the various special funds. Decedent was employed as a helper and the board found that on December 20, 1944, he sustained accidental injuries which resulted in his death on the same day, and that such injuries occurred while he was engaged in the regular course of his employment and arose out of his employment. The board found that while the decedent was carrying a case of beer, weighing about sixty pounds, and while walking through snow and ice on a driveway which was slippery, he was required to exercise unusual effort and as a result he sustained a heart attack causing his death. He left no dependents. The evidence sustains the findings of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ.